Citation Nr: 1631373	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a September 2015 decision, the Board denied service connection for a low back disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, pursuant to a Joint Motion of the Parties, the Court vacated the September 2015 decision and remanded the case for action consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the Court found that the Board erred when it failed to ensure compliance with the duty to assist.  The Joint Motion found that the Board erred in relying on a March 2014 VA examination because the examiner's opinion was based on an inaccurate factual premise.  The Joint Motion noted that the March 2014 examiner opined that the claimed condition clearly and unmistakably existed prior to service and was not aggravated during service.  The Joint Motion stated that the premise of the opinion was inaccurate, as the Veteran's April 1964 pre-induction physical showed a normal evaluation of his back.  The Joint Motion noted that the examiner did not provide a rationale for his opinion that the condition was pre-existing.  The Joint Motion found that the rationale for the March 2014 opinion was inadequate because the examiner did not address the Veteran's report of persistent and continuous back pain in February 2009 and January 2011 treatment records.  

In an April 2015 examination, the VA examiner opined that the Veteran's back disability was not aggravated by his service-connected left knee and left ankle disabilities.  The examiner's rationale was that there is no medical literature to support a higher prevalence of lumbar spondylosis secondary to chronic ankle joints.  The examiner opined that the Veteran's back disability improved, as demonstrated by VA outpatient records.  The examiner did not discuss the reports of continuous persistent low back pain, noted in VA treatment records dated in February 2009 and January 2011.  Therefore, the rationale provided by the April 2015 examiner is inadequate.  Since the April 2015 VA examination, service connection for a right knee disability was granted in an August 2015 rating decision.  The grant of service connection for a right knee disability raises a new theory of entitlement which has not previously been addressed.  The Board finds that a remand is necessary to obtain an examination addressing the left ankle disability and both knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his low back disability.  The electronic claims file should be made available to and be reviewed by the examiner.

A. The VA examiner should diagnose any current back disability.  The examiner should provide an opinion as to whether a current low back disability is aggravated (permanently worsened) by the Veteran's service-connected left ankle, left knee or right knee disabilities.   In answering this question, the examiner should discuss both the individual and combined impact of the service-connected left ankle, left knee and right knee disabilities.  The examiner should address the following evidence:

i.) an October 2006 VA treatment record which noted constant back discomfort;

ii.) a February 2009 VA outpatient record which noted persistent back pain;

iii.) a January 2011 VA treatment record which noted back pain; 

iv.) an August 2015 VA examination of the right knee, which noted that the Veteran had altered gait dynamics due to his service-connected left knee disability; and

v.) the September 2014 medical opinion from a private physician, Dr. Clavell.  

The examiner should provide a detailed rationale for the opinion provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Following completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




